EVERETT, Chief Judge
(concurring in the result):
I
At one time the Court of Military Review had no authority to reconsider en banc a decision rendered by a panel of the court. See United States v. Chilcote, 20 U.S.C.M.A. 283, 43 C.M.R. 123 (1971); United States v. Wheeler, 20 U.S.C.M.A. 595, 44 C.M.R. 25 (1971). Consequently, no means existed — short of an appeal to this Court— for resolution of conflicts between separate panels of the same Court of Military Review.
In 1983, Congress remedied this situation by adding to Article 66(a) the sentence: “Any decision of a panel may be reconsidered by the court sitting as a whole in accordance with such rules.” In view of the purposes of this amendment — to resolve differences as to legal issues — I do not believe that it confers upon the Court of Military Review the power to reconsider en banc a factual finding or a determination of sentence appropriateness made by a panel. Instead, only the panel’s conclusions of law may be reconsidered. Indeed, only as to legal issues — rather than factual findings — is it “necessary to secure or maintain uniformity of decision” or will there be “a question of exceptional importance.” Cf. Rule 17(a), Rules of Practice and Procedure for the Courts of Military Review, 22 M.J. at CXXXIII.
With this in mind, I have examined the panel decision and the subsequent decision en banc to determine whether the reconsideration was limited to questions of law and did not involve a factual determination. Having satisfied myself on this point, I conclude that the reconsideration was permissible. I do not believe that the Court of Military Review is required specifically to state the grounds for its reconsideration en banc; and, in this connection, I note that Rule 17(a) itself prescribes that “consideration or reconsideration” en banc “ordinarily will not be ordered except” on the grounds specified in the rule. (Emphasis added.)
II
In New York v. Burger, — U.S.-, 107 S.Ct. 2636, 96 L.Ed.2d 601, 612 (1987), the Supreme Court reaffirmed that an owner or operator of a business has an expectation of privacy in commercial property “not only with respect to traditional police searches conducted for the gathering of criminal evidence but also with respect to administrative inspections designed to enforce regulatory statutes.” However, the “expectation of privacy in commercial premises ... is different from, and indeed less than, a similar expectation in an individual’s home.” 107 S.Ct. at 2642. The Supreme Court then concluded:
[A]s in other situations of “special need,” see New Jersey v. T.L.O. 469 U.S. 325, 353, 105 S.Ct. 733, 750, 83 L.Ed.2d 720 (1985) (opinion concurring in the judgment), where the privacy interests of the owner are weakened and the government interests in regulating particular businesses are concomitantly heightened, a warrantless inspection of commercial premises may well be reasonable within the meaning of the Fourth Amendment.
107 S.Ct. at 2643. The Court observed that a “warrantless inspection, however, even in the context of a pervasively regulated business, will be deemed to be reasonable only so long as three criteria are met.” Those criteria are: (1) “[TJhere must be a ‘substantial’ government interest that informs [sic] the regulatory scheme pursuant to which the inspection is made”; (2) “the warrantless inspections must be ‘necessary to further [the] regulatory scheme’ ”; and (3) “ ‘the statute’s inspection program, in terms of the certainty and regularity of its application, [must] provid[e] a constitutionally adequate substitute for a warrant.’ ”
In connection with the third requirement, the Court observed that
the regulatory statute must perform the two basic functions of a warrant: it must advise the owner of the commercial premises that the search is being made pursuant to the law and has a properly *467defined scope, and it must limit the discretion of the inspecting officers.
Id. 107 S.Ct. at 2643-44.
In my view, an administrative inspection in the military society is subject to parallel requirements. Since Mil.R.Evid. 313(b) provides the authority for admitting evidence obtained in such inspections, this rule must be examined in light of Burger. As I read the rule, it passes constitutional muster. “[A] ‘substantial’ government interest” exists in assuring that the members of military organizations are fit to perform their duties, that they possess the necessary equipment, and that they are not harboring contraband. Secondly, in light of military experience spanning many decades — to which this Court adverted in United States v. Middleton, 10 M.J. 123 (C.M.A.1981) — I am convinced that the warrantless inspection is necessary to assure performance of the regulatory scheme. Finally, Mil.R.Evid. 313(b) restricts the scope of administrative inspections to reasonable bounds and limits the discretion of the inspecting personnel.
As I understand the evidence in this case, the brow inspection initially was conducted illegally. Mil.R.Evid. 313(b) was violated, because the inspection was being performed by personnel who had not been provided by the commander with the requisite guidelines as to whose belongings should be searched. Subsequently, however, other personnel performed the brow inspection; and they were searching everyone who left or entered the vessel. In short, they were exercising no discretion whatsoever; so the danger to which Burger’s third requirement is directed did not exist.
The earlier improperly performed inspection — which failed to disclose appellant’s contraband — did not affect in any way the later, properly performed inspection— which disclosed the contraband. Therefore, in my view, the Court of Military Review properly concluded that the panel had erred.*

My interpretation of New York v. Burger, — U.S.-, 107 S.Ct. 2636, 96 L.Ed.2d 601 (1987), is not at odds with this Court’s decision in United. States v. Johnston, 24 MJ. 271 (C.M.A.1987), because there we recognized the importance of limiting discretion of inspecting personnel but concluded that under the circumstances this requirement had been satisfied.